Citation Nr: 1538297	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, including service in the Persian Gulf.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board in January 2015 remanded the claim for additional development; it now returns to the Board for review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his claimed disorder or associated symptoms are due to environmental hazards of his stationing in Southwest Asia.  

At a VA examination addressing claimed gastrointestinal disability in September 2011, the examiner diagnosed both acid reflux by history, and ulcerative colitis.  The examiner opined that the Veteran's ulcerative colitis was not likely related to his Gulf War service, but provided no rationale to support this opinion.  In a January 2012 addendum, the examiner concluded that the Veteran's ulcerative colitis and acid reflux disease began years after service and were not likely related to the Veteran's Gulf War experience, including his exposure to burning oil wells and other environmental hazards from that stationing.  However, the examiner also failed to provide a rationale for this opinion related to his Gulf War stationing in Southwest Asia.  

The Board in its January 2015 remand noted that documented treatment in service was not required to support service connection, and hence the implied rationale in support of the September 2011 VA examination opinion - of no contemporaneous treatment records - was inadequate.  

The Board in January 2015 therefore remanded for an additional VA examination, as well as to obtain outstanding VA treatment records.  

A VA medical opinion was obtained in March 2015 based on review of the record, without physical examination of the Veteran.  The examiner found that physical examination was not indicated based on the unlikelihood that such examination would provide any additional relevant evidence.  

Following review of the record, the March 2015 VA examiner opined that it was not at least as likely as not that the Veteran's ulcerative colitis was related to his active service.  To provide this opinion, the examiner carefully reviewed the service treatment records.  These included treatment in July 1991 for stomach cramps and loose stools, which the VA examiner noted was related to isolated gastroenteritis at that time; difficulty eating in May 1992, which the VA examiner noted was related to upper respiratory infection, possible pharyngitis; and loose stools and poor appetite in November 1992, which the examiner noted was related to viral illness.  The examiner also observed that there was no documentation of ulcerative colitis or of symptoms related to ulcerative colitis in the service separation examination or in medical records immediately after service.  

Unfortunately, the examiner then provided the following opinion:  "Veteran's ulcerative colitis is not likely related to the his (sic) military service."

This opinion fails to address the equipoise position - whether it is as likely as not that the Veteran's ulcerative colitis is causally related to service.  In determining whether service connection is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet.App. 49 (1991).

Hence, an addendum opinion is required addressing the equipoise position.  This is also required in fulfilment of the Board's January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Additionally, the March 2015 opinion failed to address the likelihood of ulcerative colitis being causally related to environmental exposures in the Persian Gulf in service, including the burning of oil wells.  The opinion thereby again failed to fulfill the Board's remand instructions.  

Further, because a VA examination has been afforded the Veteran, the examination must be adequate for purposes of the Board's adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The March 2015 VA examiner also informed that ulcerative colitis was a diagnosed medical condition with known pathology, and hence was not a "medically unexplained chronic multi-symptom illness." On the basis of this definitive diagnosis, no additional development is necessary at the present time with regard to the Persian Gulf War undiagnosed illness basis of claim.  38 C.F.R. § 3.117 (2015).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded the opportunity to submit evidence or argument in furtherance of his claim. 

2. Obtain any additional relevant records, including any unobtained VA records, inclusive of those from the Detroit VA Medical Center (VAMC).  The Veteran must be notified of any failure to obtain such records.  

3. Then, the record must be returned to the March 2015 VA examiner, for an addendum opinion addressing the following:

a. For each gastrointestinal disorder found during the pendency of the claim, the examiner should separately address whether it is "at least as likely as not" (50 percent or greater probability) that the disorder began during active service or was otherwise causally related to service, including related to burning oil wells and other environmental hazards while stationed in Southwest Asia. 

b. The examiner should be advised that the opinions must address the medical question in terms of "at least as likely as not" specifically because this degree of likelihood is mandated by both VA regulation and case law.  Thus, the examiner must opine either that it 'is at least as likely as not' or it 'is not at least as likely as not.'  The examiner should be advised that the opinion provided in the March 2015 VA examination report was deficient for simply stating that the causal link to service was "not likely," which rules out a likelihood greater than 50 percent, but fails to rule out the equipoise position of "at least as likely as not."

c. If a gastrointestinal disorder other than ulcerative colitis has been present at any time during the pendency of the claim, then the examiner should also address whether this is a diagnosed disorder of known pathology.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so.  

4. If the requested opinions cannot be obtained from the March 2015 VA examiner, for whatever reason, then an additional VA examination should be obtained addressing these questions.  If so, the Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. Thereafter, readjudicate the claim for service connection for a gastrointestinal disorder the subject of this remand.  If the claim is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




